Chief Justice Mercur
delivered the opinion of the court, February 15th, 1886.
The only error alleged is the refusal of the court to treble the. damages found by the jury. The action was trespass for the defendants cutting timber trées standing and growing on the lands of the plaintiffs without the consent of the latter, and for carrying away, converting and disposing of the same to the use of the defendants. The narr also averred the trespass was contrary to the Act of Assembly in such case made and provided.
The presumption of law is that the jury gave all the damages authorized by the statute: Campbell v. Finney, 3 Watts, 84; Hughes et al. v. Stevens, 36 Pa. St., 320. This presumption can be rebutted only by showing that the jury gave single damages. This fact must be shown by the verdict. It must expressly appear by the-finding of the jury. Id. Without this there is no power in the court to double or treble the damages. It is claimed by the counsel for the plaintiffs here that the note made by the stenographer of an agreement of counsel is sufficient to prove that the jury assessed single damages only. In this view we cannot concur. It does not appear that such fact was brought to the attention of either the jury or the court. Without knowledge of any such agreement the jury could not have been influenced thereby. When after the verdict it was first suggested to the court, the latter appears to have *18denied all previoiis knowledge thereof. ' There is certainly nothing in the charge of the court to the jury recognizing the existence of such an agreement, nor is there anything which limits them to finding single damages only.
Judgment affirmed.